Citation Nr: 1829112	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  08-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability, other than arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to August 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The claim was most recently before the Board in July 2014 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been granted entitlement to service connection for cervical spine arthritis with spinal stenosis, degenerative disc disease, and cervical cord myelopathy/myelomalacia.

2.  The Veteran has been granted entitlement to separate compensable evaluations for right and left upper extremity radiculopathy and surgical scars of the neck associated with cervical spine arthritis with spinal stenosis, degenerative disc disease, and cervical cord myelopathy/myelomalacia.

3.  Affording the Veteran the benefit of the doubt, the Veteran has additional cervical spine disability manifested by bladder and bowel symptoms, and foot drag.

CONCLUSION OF LAW

The criteria for service connection for bladder, bowel, and foot drag symptoms as manifestations of service connected cervical spine disability, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a cervical spine disability, other than arthritis.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board remanded the issue characterized as entitlement to service connection for disability of the cervical spine in June 2012.

The Veteran was afforded a VA examination in July 2012.  The Veteran was noted to be diagnosed with severe C3-4 and C4-5 and moderate C5-6 and C6-7 central canal stenosis, cervical cord myelomalacia/myelopathy, mild chronic left C8 radiculopathy, intervertebral disc syndrome and, degenerative changes of the C6 level of the cervical spine.  Examination revealed left and right radiculopathy.  The examiner further noted that the Veteran had other neurologic abnormalities related to the cervical spine condition.  The examiner reported that the Veteran started noticing problems with controlling his bowels in terms of having incontinence as an urgency problem and noted stumbling upstairs, particularly with the left foot.  The examiner indicated that it was uncertain whether the bowel/bladder incontinence and the left foot slapping and tripping on stairs were related to the cervical spine condition.  

In treatment notes dated in August 2013 and April 2014 the Veteran was diagnosed with chronic neck pain with bilateral hand numbness, intermittent bowel/bladder incontinence; severe C3-5 and moderate C5-7 central canal stenosis with cord myelomalacia; likely manifestations of myelopathy on examination and history include shoulder muscle atrophy noted by outside therapist, urinary urgency, and a mild foot drag with going up stairs and on a treadmill.  

In a July 2014 decision the Board granted entitlement to service connection for arthritis of the cervical spine and remanded entitlement to service connection for a cervical spine disability, other than arthritis.  

The Veteran was afforded a VA examination in November 2016.  With regard to the Veteran's cervical spine, the Veteran was briefly diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  This was more specifically described as cervical spondylosis with radiculopathy, cervical spinal stenosis, and degenerative disc disease.  Additional diagnoses were identified as cervical cord myelomalacia/myelopathy and C3-4, C5-6, C6-7 total laminectomy and decompression of the cervical spine and nerve roots.  Upon examination it was noted that Veteran did not have any other neurological abnormalities related to the cervical spine, such as bowel or bladder problems due to cervical myelopathy.  The examiner noted that the Veteran was already service connected for his cervical arthritis (spondylosis).  His other diagnoses of cervical spondylosis with radiculopathy, severe cervical spinal stenosis and cervical cord myelomalacia/myelopathy were related to the original arthritis.  These were a progression of arthritic changes over the years since 1970. 

In treatment notes dated in February 2017 and April 2017 the Veteran was diagnosed with chronic neck pain with bilateral hand numbness, intermittent bowel/bladder incontinence; severe C3-5 and moderate C5-7 central canal stenosis with cord myelomalacia by MRI consistent with spinal cord injury; likely manifestations of myelopathy on examination and history include shoulder muscle atrophy noted by outside therapist, urinary urgency, and a mild foot drag with going up stairs and on a treadmill; and slowly progressive symptoms of increased frequency of urinary and bowel incontinence over time and occasional right foot dragging.

In treatment notes dated in July 2017 and November 2017 the Veteran was diagnosed with chronic neck pain with bilateral hand numbness, intermittent bowel/bladder incontinence and severe C3-5 and moderate C5-7 central canal stenosis with cord myelomalacia by MRI consistent with spinal cord injury; likely manifestations of myelopathy on examination and history include shoulder muscle atrophy noted by outside therapist, urinary urgency, and a mild foot drag with going up stairs and on a treadmill.

In a December 2017 rating decision the evaluation of the Veteran's cervical spine arthritis with spinal stenosis, degenerative disc disease, and cervical cord myelopathy/myelomalacia was increased from 10 percent disabling to 20 percent disabling, effective November 9, 2016, and separate ratings were assigned for right and left upper extremity radiculopathy.

The Veteran was afforded a VA examination in January 2018.  With regard to the Veteran's cervical spine, the Veteran was briefly diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  This was more specifically described as cervical spondylosis with radiculopathy, cervical spinal stenosis, and degenerative disc disease.  Additional diagnoses were identified as cervical cord myelomalacia/myelopathy and C3-4, C5-6, C6-7 total laminectomy and decompression of the cervical spine and nerve roots.  Upon examination it was noted that the Veteran did not have any other neurological abnormalities related to the cervical spine, such as bowel or bladder problems due to cervical myelopathy.

The examiner later stated that the Veteran's bladder symptoms improved after he was started on medication for benign prostatic hypertrophy (BPH) and it is at least as likely as not some of the condition (frequency, nocturia, flow strength and speed) is due to BPH and not a cervical spine condition as medication for BPH would not have been able to improve his symptoms if they were due to his cervical spine condition.  The Veteran also complains of some urgency incontinence.  The examiner noted that according to Up to Date, the risk factors that the Veteran has include advanced age, prostate disease, sleep apnea and spinal cord injury.  The examiner stated that the etiology of the urgency incontinence has not beeen diagnosed and the examiner could not resolve this without resorting to mere speculation, "based on information currently available."

The examiner reported that the Veteran's description of stool incontinence sounded like an urgency issue.  The Veteran stated the condition got worse about 6 months prior to his cervical spine surgery.  Risk factors include older age, fecal urgency, diabetes mellitus, fecal retention, problems with the pudendal and sacral nerves, spinal cord injury, medication (fish oil 7 to 15 percent adverse reaction: diarrhea), low back condition, etc.  The examiner stated that the etiology of the Veteran's bowel complaints was unclear and based on the current information available cannot be determined without resorting to mere speculation.

The examiner stated that in 2012 the Veteran complained of left foot slapping on the treadmill.  After examination, the examiner noted that the Veteran did not note any left foot dragging/slapping complaints.  He did note his right foot would drag a bit.  The Veteran has had bilateral hip surgeries with a redo of the right hip surgery in July 2016 and a low back condition.  He also has knee and feet problems.  Any of these issues could have an effect on his feet.  The Veteran did not have objective findings of a right or left foot drag or drop on exam.  This condition is not diagnosed and not found on this examination.

In treatment notes dated in January 2018 and March 2018, pertinent diagnoses included likely manifestations of myelopathy, including shoulder muscle atrophy noted by outside therapist, urinary urgency, and a mild foot drag with going up stairs and on a treadmill.

In a rating decision dated in March 2018 the Veteran was granted entitlement to service connection for surgical scars of the neck as related to the service-connected disability of cervical spine arthritis with spinal stenosis, degenerative disc disease and cervical cord myelopathy/myelomalacia.

Affording the Veteran the benefit of the doubt, service connection is warranted for bladder and bowel dysfunction and mild foot drag, as manifestations of his service-connected cervical spine disability.  The evidence does not show any other cervical spine disabilities beyond those already compensated.  That is, other than cervical spine arthritis with spinal stenosis, degenerative disc disease, and cervical cord myelopathy/myelomalacia and upper extremity radiculopathy, and the bowel or bladder problems discussed herein.  The January 2018 VA examination related the Veteran's bladder symptoms to BPH, not the cervical spine disability.  But the opinion itself was limited in that the examiner stated some of the complaints were due to BPH; leaving open the possibility that there may be other possible causes.  A July 2012 treatment record noted that it was uncertain whether the bowel/bladder incontinence and the left foot slapping were related to the cervical spine.  The examiner in January 2018 noted that risk factors for bladder symptoms and stool incontinence included spinal cord injury, but ultimately could not provide an opinion "without resort to mere speculation."  VA treatment records reveal notation that likely manifestions of the myelopathy included urinary urgency and mild foot drag as well as slowly progressive symptoms of increased frequency of urinary and bowel incontinence over time and occasional right foot dragging.  As such, affording the Veteran the benefit of the doubt, the Veteran has bowel, bladder and foot drag manifestations of the service connected cervical spine disability.  Thus, service connection for bladder, bowel, and foot drag manifestations of cervical spine disability is granted.  

ORDER

Entitlement to service connection for bladder, bowel, and foot drag symptoms as manifestations of service connected cervical spine disability, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


